UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8 - K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) October 15, 2007 ENCOMPASS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 333-82608 95-4756822 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or organization) Identification No.) 1005 Terminal Way, Suite 110, Reno NV 89502-2179 (Address of principal executive offices) (Zip Code) (775) 324-8531 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 -Other Events Item 8.01 Other Events The Registrant has not filed its 10-KSB annual report for the fiscal year ended June 30, 2007. The Registrant filed a notification of late filing on Form 12b-25 on October 1, 2007. The subject report was due October 15, 2007. The inability of the Registrant to file the report arose as a result of questions raised by a director concerning (a) the adequacy of the Registrant’s internal disclosure controls and (b) certain events subsequent to the date of the financial statements. As a result of those concerns, the Registrant’s certifying auditors have not permitted the release of the Registrant’s financial statements and audit report at this time. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENCOMPASS HOLDINGS, INC. Dated: October 25, 2007 By: /s/Leslie I. Handler President
